Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The application filed on October 26th, 2020 has been received and entered.
The Terminal Disclaimer filed on September 9th, 2021 has been approved.
Claims 1-20 now remain pending and are allowed with examiner’s amendment presented herein.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during phone conversations with Dylan Nelson (Registration Number 65,974) on September 8th, 2021 to discuss some amendments to put the claims in condition for allowance. A proposed claim amendment has been received and adopted by examiner. The application has been amended as follows: 

IN THE CLAIMS:
	Please amend claim 13 as follows:
Claim 13 (Currently Amended),
At line 4, insert executable in front of “program code”.
--End--
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Ketola (U.S Publication No. 2017/0185421), discloses generating of at least one further instance of a user interface generated for a device. Moreover, Chao Li et al. (A Mapping-Based Sharing Approah for Heterogeneous XML Data Supporting User Personalization, IEEE, 2019), another prior art of record, discloses a mapping-based sharing approach for heterogeneous data supporting user personalization. However, Ketola and Chao Li et al., singularly or in combination, fail to teach or fairly suggest “maintaining a mapping component for mapping a plurality of personalized user experience elements for a first computing device and a second computing device, wherein the first computing device operates on a first hardware configuration having first display capabilities, and the second computing device operates on a second hardware configuration having second display capabilities; identifying a personalization state of each of the plurality of personalized user experience elements on the second computing device; comparing the identified personalization state of each of the plurality of personalized user experience elements from the second computing device to a personalization state of each corresponding one of a plurality of user experience elements on the first computing device; determining, based on the comparison, that a displayable user experience element on the second computing device has been modified from a first user experience element to a second user experience element in a first format; determining that the second user experience element cannot be displayed in the first format by the first computing device; causing .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976.  The examiner can normally be reached on Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        September 10th, 2021